MEMORANDUM**
Manuel Garibaldi-Hernandez appeals the 41-month sentence imposed following his jury trial conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.
Garibaldi-Hernandez contends that, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), his sentence should not have exceeded the two-year statutory maximum sentence pursuant to 8 U.S.C. § 1326(a). Garibaldi-Hernandez acknowledges that this argument is foreclosed by United *849States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert, denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
AFFIRMED.

 This disposition is1 not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.